Citation Nr: 1761109	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  16-42 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.

2. Entitlement to service connection for a surgical scar, secondary to coronary artery bypass graft for ischemic heart disease. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the benefits sought on appeal. The Veteran filed a Notice of Disagreement (NOD) in February 2013. The RO issued Statements of the Case (SOC) in September 2014 and July 2016. In August 2016, the Veteran filed his Substantive Appeal via VA Form 9. Thus, the Veteran perfected a timely appeal of the issues.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, he set foot in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides.

2. The Veteran is currently diagnosed with coronary artery disease (CAD), which is recognized as a type of IHD. 

3. The Veteran had open heart surgery for his CAD in November 2010 and medical evidence of record suggests the presence of scarring following the procedure. 


CONCLUSIONS OF LAW

1. The criteria for service connection for IHD due to herbicide exposure are met. 38 U.S.C. §§ 1110, 1116, 1131, 1154, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for a surgical scar, secondary to coronary artery bypass graft for ischemic heart disease are met. 38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

As the Board's decision to grant the Veteran's claims of entitlement to service connection for IHD and entitlement to service connection for a surgical scar secondary to IHD is completely favorable, no further action is required to comply with the VCAA and its implementing regulations.

II. Service Connection for Ischemic Heart Disease

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (a) (2017).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. See 38 U.S.C. 
§ 1116(f) (West 2012); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e) (2017). Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam within the land borders, including the inland waters, of the country. See 38 U.S.C. § 1116 (a)(3); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313(a). If a veteran was exposed to certain herbicide agents during active service in Vietnam, IHD will be presumed to have been incurred in service if manifest to a compensable degree even if there is no record of such disease during service. See 38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of his or her service as shown by service records, the official history of each organization in which the veteran served, treatment records, and all pertinent medical and lay evidence. See 38 U.S.C. § 1154 (a). 

In making all determinations, the Board must fully consider the lay assertions of record. When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case if a factual issue to be address by the Board"). 

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C. § 5107 (a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C. § 5107 (b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility. See 38 C.F.R. § 3.102.

In the case at hand, the Veteran contends that his IHD is the result of his military service in Vietnam in 1965 and 1966. Private treatment records substantiate that the Veteran has a current diagnosis of CAD, which is recognized as a type of IHD in 38 C.F.R. § 3.309 (e). The Veteran underwent open heart surgery for this condition in November 2010. As such, his appeal turns on whether he had herbicide exposure during his period of service. The Board finds that the evidence of record supports a grant of the Veteran's claim.

The Veteran asserts that he was assigned temporary duty in DaNang, Vietnam in August and September 1965 and October to December 1966. VA obtained the Veteran's complete service personnel records to include sea and air travel embarkation slips. The slips showed that the Veteran had been to Cuba and Okinawa, Japan, and that he was treated for a urethral tract infection in Okinawa in August 1965. There was no embarkation slip showing travel to Vietnam. VA further reviewed the command chronology for VMGR-152 for July to August 1965 and July to December 1966, as well as the command chronology for the 1st Marine Aircraft Wing (Rear) for July to August 1965. After reviewing the command histories of the Veteran's unit, it was noted that some individuals from the unit were sent to Vietnam. VA could not confirm that the Veteran was one of those individuals. The histories listed personnel deployed to Vietnam but the Veteran's name was not listed. VA issued a memo in June 2015 stating that it was unable to determine whether or not the Veteran served in the Republic of Vietnam. 

For his part, the Veteran submitted photographs from Vietnam, a copy of his military record of service and the squadron history of VMGR-152 for September to October 1965. The RO determined that the photographs submitted by the Veteran could not be confirmed as having been taken in Vietnam. The Veteran asserts that he was in Vietnam on several occasions as the NCOIC, and he believes that that may be the reason why he does not appear on any registers. The Veteran also asserted that he received combat pay during those times, and he believed that any pay records should indicate his service in Vietnam. 

The Veteran claims to have been assigned to several C-130 aerial refueling squadrons including VMGR-152 and VMGR-352 during the periods he asserts to have been assigned temporary additional duty (TAD) to Vietnam. In the Veteran's record of service, which he submitted as evidence, the Veteran points to an October 24, 1966 entry that reads "To TAD" in support of his claim. Regarding the photographs he submitted, the Veteran asserts that some depict a downed aircraft that was stated to have been from the USS Oriskany. The Veteran further submitted evidence detailing operations of the Oriskany in Vietnam. In a December 2017 Appellate Brief, the Veteran's representative indicated that it did not appear that the Veteran's statements regarding the Oriskany had been considered by VA in assessing the reliability of his photographic evidence.  The Board acknowledges that the photographs submitted by the Veteran do not have any identifying markers about their location or date. The various photographs appear to show the Veteran in a combat-like setting, depict what appears to be a downed plane, and also depict images of civilians.  

Based on the Veteran's lay statements, photographs by the Veteran purporting to show him in Vietnam, and information from the command chronologies which confirm that a unit of VMGR-152 was assigned to DaNang, Vietnam from July 1966 to October 1966, the Board resolves reasonable doubt in favor of the Veteran that he set foot on the land mass of the Republic of Vietnam during the Vietnam era. As the Board finds that the Veteran set foot in the Republic of Vietnam during the requisite period, he is presumed to have been exposed to herbicides. 

Additionally, the medical evidence of record suggests that IHD manifested to a compensable degree after service. See 38 C.F.R. §§ 3.307 (a)(6)(ii); 4.104, Diagnostic Code 7005 (2017). 

In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for IHD due to in-service herbicide exposure is warranted. Gilbert, supra.

III. Service Connection for a surgical scar, secondary to coronary artery bypass graft for ischemic heart disease.

As mentioned above, the Veteran underwent a coronary artery bypass graft for his CAD in November 2010. The Veteran submitted private medical treatment records detailing his surgery and follow-up visits. A follow-up treatment note in November 2012 indicated that the Veteran had chest pain from his thoracotomy scar and that he continued to have post-op sternal scar discomfort. See November 28, 2012 Treatment Note. 

Given the Board's decision to award service connection for IHD and evidence that the Veteran has residual scarring from surgery to treat his service related condition, the Board finds that service connection for a surgical scar, secondary to coronary artery bypass graft for IHD is warranted. 
 





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for ischemic heart disease as due to herbicide exposure is granted. 

Service connection for a surgical scar, secondary to coronary artery bypass graft for ischemic heart disease is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


